DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments filed 13 October 2021 with respect to the claims have been fully considered and are deemed to overcome the previous objections and 35 U.S.C. 112(b) rejections. 
Response to Arguments
Applicant's arguments filed 13 October 2021 state that Akiyama, Otero, and Tibbott do not individually disclose the limitations of amended claims 1 and 12 recited as “the main bodies of the pin-fins having the relatively large chamfered or filleted portions have a same diameter as the main bodies of the remaining pin-fins, and wherein a pin-fin that is closest to an upper boundary of the fillet and closest to an inside wall surface of the one or more internal cooling passages is determined as a first priority pin-fin of the subset of the pin-fins” . The Office acknowledges that there are no applicable anticipation rejections over these references. However, it is respectfully noted that the amendments to claims 1 and 12 resulting in “an upper boundary of the fillet” (which is changed from the previously recited “boundary of the fillet”) do not distinguish over the previous combination of these references, as described in the prior art rejections set forth below (note: Akiyama discloses an upper boundary of the fillet, and any structural relationships associated are addressed by the previous combination of Akiyama, Otero, and Tibbott).
Applicant’s arguments filed 13 October 2021 stating “Otero only describes that the pedestals having filleted portions 160,162 and the pedestals not having filleted portions 160,162 have the same main body portion” have been fully considered. The Office does not disagree with this statement but 
Applicant’s arguments filed 13 October 2021 stating “In Tibbott, the expanded end of the pedestal (55r, 56r, 57r) functions as an obstacle against the flow to turn back the flowing direction. In other words, Tibbott’s expanded end of the pedestal (55r, 56r, 57r) is fundamentally and completely different from the concept of claim 1” have been fully considered. The Office is respectfully unclear as to the meaning of the aforementioned “turn back the flowing direction” and/or its implications for the previously proposed combination. In any case, it is noted that the mere presence of a flow obstruction is sufficient for redirecting flow and that the specific type of flow redirection achieved by the Tibbott expanded ends is not deemed to be disqualifying of its relevance to the claim limitations and/or the proposed combination.
Claim Objections
Claims 1, 2, 4, 6-12, and 15-19 are objected to because of the following informalities:   
In claim 1, line 5, “is formed along a joint line between” should be changed to --connects-- (to improve the formality of the claim)(note: “joint line” is not labeled in the drawings and “upper boundary [of fillet]” (claim 1) and “upper boundary [of platform]” (claim 2) are the only possible elements that can correspond with “joint line”; “joint line” is not subsequently used in the claims depending from this claim).
	In claim 1, line 11, “passage” should be changed to --passages--.
In claim 2, 2nd to last line, --of the platform-- should be added after “the upper boundary” (to improve the formality of the claim)(note: “upper boundary” is antecedently associated with “platform” and “fillet”).
In claim 2, last line, a comma should be added after “platform” (for grammatical purposes).
In claim 8, lines 4-5, “in the first column” should be deleted (since it is superfluous).
In claim 11, 2nd to last line, “being formed along a joint line between” should be changed to --connecting-- (to improve the formality of the claim)(note: “joint line” is not labeled in the 
In claim 12, 2nd to last line, --of the platform-- should be added after “the upper boundary” (to improve the formality of the claim)(note: “upper boundary” is antecedently associated with “platform” and “fillet”).
In claim 12, last line, a comma should be added after “blade” (for grammatical purposes).
In claim 18, lines 4-5, “in the first column” should be deleted (since it is superfluous).
Claims 4, 6, 7, 9, 10, 15-17, and 19 are objected to due to dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 10-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (EP 1849960 A2 - hereafter referred to as Akiyama; previously cited) in view of Otero (US 9,297,261; previously cited) and Tibbott (US 7,938,624; previously cited).

In reference to claim 1 
Akiyama discloses:
A turbine blade (see Figures 1-3) comprising:
an airfoil blade (3) extending from a platform (2) to a free end and having an airfoil-shaped transverse cross section, the blade comprising a leading edge (see Figures 1 and 2), a trailing edge (see Figures 1 and 2), a pressure side (28) extending from the leading edge to the trailing edge, and a suction side (29) extending from the leading edge to the trailing edge, wherein a fillet (see annotated Figure 1 below) is formed along a joint line between the airfoil blade and the platform;
one or more internal cooling passages (i.e., the cooling passage established by bend 9b, passage 7f, and the portion of passage 23 having pin fins 16) through which cooling air flows;
a trailing edge slot (i.e., the discharge of passage 23 - see Figure 2) formed along the trailing edge and connected to the one or more internal cooling passages; and
a pin-fin array including a plurality of pin-fins (16) positioned in the one or more internal cooling passage connected to the trailing edge slot, and
wherein a pin-fin that is closest to an upper boundary (see the dashed-lines in annotated Akiyama Figures 1 and 3 below) of the fillet (see annotated Akiyama Figure 1) and closest to an inside wall surface (see annotated Akiyama Figure 1 below) of the internal cooling passages is determined as a first priority pin-fin (see annotated Akiyama Figure 3 below).

    PNG
    media_image1.png
    455
    681
    media_image1.png
    Greyscale
        
                  
    PNG
    media_image2.png
    197
    444
    media_image2.png
    Greyscale


Akiyama does not disclose:
each pin-fin including a main body and chamfered or filleted portions respectively connected to the pressure side and the suction side at respective ends of the main body,
wherein among the pin-fins of the pin-fin array, a portion of the pin-fins have relatively large chamfered or filleted portions as compared with remaining pin-fins of the pin-fin array, 
wherein the main bodies of the pin-fins having the relatively large chamfered or filleted portions have a same diameter as the main bodies of the remaining pin-fins, and
the first priority pin fin is a pin-fin of the subset of the pin-fins having the relatively large chamfered or filleted portions.

Otero discloses:
a gas turbine engine blade having a trailing edge cooling passage comprising: 
a first plurality of pin-fins (i.e., pedestals 154 - Figures 5A,5B), the first plurality of pin-fins having a construction comprising a main body (i.e., a central portion apart from the corresponding filleted portions 260,262) and filleted portions (260,262 - Figures 6A and 6B) at opposed ends of the respective pin-fin, wherein the fillets provide increased strength and durability (see col.2:ll.24-28); 
a second plurality of pin-fins (i.e., pedestals not having filleted portions 160,162, such as pedestals having other disclosed fillet shapes as shown in Figures 6-9 - see col.7:ll.52-55 establishing that some of the fillets of the pedestals can be of the non-uniform shape),
wherein all of the pin-fins (i.e., the first plurality of pin-fins and the second plurality of pin-fins - see Figure 3) have the same main body portion (note: the first plurality of pin-fins differs from the second plurality of pin-fins only in regards to the type of the filleted portions - see col.7:ll.52-55 establishing that some of the fillets of the pedestals can be of the non-uniform shape), and the filleted portions are known to provide a flow obstruction to cooling air flow (see col.2:ll.30-33).

Tibbott discloses:
a gas turbine engine blade comprising a cooling passage having pedestals (55r,56r,57r - Figure 7), wherein each pedestal has a main body (50b) and an enlarged end (shown in Figure 7; labeled as 50a in Figure 6), wherein the enlarged end provides a flow obstruction in order to redirect the cooling flow (A - Figure 7).

Akiyama further discloses (see e.g. par. [0025]) that the relative sizes of pins 16a,16b are used in order to achieve different cooling flow passage resistances so that the cooling air can be 
Notably from the above disclosures / teachings, Otero teaches that a filleted portion is known to achieve the intended function of redirecting cooling air that is performed by the relative sizes of pins in Akiyama, and Tibbott teaches that it is known to intentionally redirect cooling flow by provision of an enlarged end of a pin-fin. 
Accordingly, the prior art is suggestive to one having ordinary skill in the art that including enlarged / filleted end portions is a known solution for achieving both strength / durability and flow re-direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pin-fins of the turbine blade of Akiyama to include the construction of those in Otero for the purpose of providing increased strength and durability (owing to the presence of filleted portions). In performing such a modification, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pin-fins of the resulting turbine blade / array of Akiyama in view of Otero to achieve the differing flow passage resistances of Akiyama exclusively by the end portion(s) (i.e., Otero filleted portions 260,262), as suggested by Tibbott, for the purpose of permitting reducing the diameter of the Akiyama pins 16b in order to limit weight of the blade (i.e., offsetting the weight penalty resulting from addition of Otero filleted portions 260,262 by permitting use of smaller diameter pin fins for Akiyama pins 16b while preserving the varying flow passage resistances in Akiyama).

Akiyama in view of Otero and Tibbott therefore addresses:
each pin-fin (Akiyama - 16, as modified by Otero) including a main body (Otero) and chamfered or filleted portions (Otero - 260,262) respectively connected to the pressure side (Akiyama - 28) and the suction side (Akiyama - 29) at respective ends of the main body,
wherein among the pin-fins of the pin-fin array, a portion of the pin-fins (Akiyama - 16b, as modified by Otero) have relatively large chamfered or filleted portions as compared (see above modification) with remaining pin-fins (Akiyama - 16a, as modified by Otero);
wherein the main bodies of the pin-fins having the relatively large chamfered or filleted portions have a same diameter (due to the above modifications) as the main bodies of the remaining pin-fins of the pin-fin array, and
the first priority pin-fin (Akiyama) is a pin-fin of the subset of the pin-fins having the relatively large chamfered or filleted portions (due to the modifications above).

In reference to claim 2 
Akiyama in view of Otero and Tibbott addresses:
The turbine blade according to claim 1, wherein the subset (Akiyama - 16b, as modified by Otero) of the pin-fins having relatively large chamfered or filleted portions (Otero - 260,262) is positioned in an inner corner region (see annotated Akiyama Figure 1 above) in which the inside wall surface (see annotated Akiyama Figure 1 above) of the one or more internal cooling passages (Akiyama - 9b & 7f &~23)(note: the identified “inside wall surface” delimits Akiyama passage 9b) and an upper boundary (see the dotted-lines in annotated Akiyama Figures 1 and 3 above) of the platform, the upper boundary being an extended line of an upper end of the platform (Akiyama - 2) cross each other.

In reference to claim 4 
Akiyama in view of Otero and Tibbott addresses:
The turbine blade according to claim 2, wherein the upper boundary of the fillet (Akiyama) is positioned above (see annotated Akiyama Figure 1 above) the upper boundary of the platform (Akiyama - 2).


In reference to claim 6
Akiyama in view of Otero and Tibbott addresses:
The turbine blade according to claim 4, wherein a pin-fin disposed directly above the first priority pin-fin is determined as a second priority pin-fin (see annotated Akiyama Figure 3 above) of the subset of pin-fins to have the relatively large chamfered or filleted portions.

In reference to claim 10
Akiyama in view of Otero and Tibbott addresses:
The turbine blade according to claim 4, wherein one to four pin-fins adjacent to the first priority pin-fin are determined as pin-fins of the subset of the pin-fins (see Akiyama Figure 3 showing four pin-fins in the vicinity of the identified “first priority pin-fin” being of relatively large size).

In reference to claim 11 
Akiyama in view of Otero and Tibbott, as combined in the rejection of claim 1 above, addresses:
A pin-fin array comprising:
a plurality of pin-fins (Akiyama - 16, as modified by Otero) arranged in a trailing edge slot (i.e., the portion of passage 23 having pin fins 16 - see Akiyama Figure 2) connected to a cooling passage (i.e., the passage formed by Akiyama bend 9b and passage 7f - Akiyama Figure 1) formed in a turbine blade (see Akiyama Figures 1 and 3), each pin-fin being connected to a pressure side (Akiyama - 28) and a suction side (Akiyama - 29) at respective ends thereof,
wherein among the pin-fins of the pin-fin array, a subset of the pin-fins (Akiyama - 16b, as modified by Otero) have relatively large chamfered or filleted portions (Otero - 260,262) connected to the pressure side and the suction side, respectively, as compared (note: the filleted portions applied to Akiyama pins 16b are larger, at least in regards to an inner diameter of the filleted portions, than those applied to Akiyama pins 16a since Akiyama pins 16b have a larger diameter than Akiyama pins 16a) with remaining pin-fins (Akiyama - 16a, as modified by Otero) of the pin-fin array;
wherein bodies of the pin-fins having the relatively large chamfered or filleted portions have a same diameter as bodies of the remaining pin-fins, and
wherein a pin-fin that is closest to an upper boundary (see the dashed-lines in annotated Akiyama Figures 1 and 3 above) of a fillet (see annotated Akiyama Figure 1 above) and closest to an inside wall surface (see annotated Akiyama Figure 1 above) of the cooling passage is determined as a first priority pin-fin (see annotated Akiyama Figure 3 above) of the subset of pin-fins, the fillet being formed along a joint line between an airfoil blade (Akiyama - 3) of the turbine blade and a platform (Akiyama - 2) of the turbine blade.

In reference to claim 12 
Akiyama in view of Otero and Tibbott addresses:
The pin-fin array according to claim 11, wherein the subset (Akiyama - 16b, as modified by Otero) of the pin-fins of the pin-fin array having relatively large chamfered or filleted portions (Otero - 26,262) is positioned in an inner corner region (see annotated Akiyama Figure 1 above) in which the inside wall surface (see annotated Akiyama Figure 1 above) of the cooling passage (Akiyama - 9b & 7f)(note: the identified “inside wall surface” delimits Akiyama passage 9b) and an upper boundary (see the dotted-lines in annotated Akiyama Figures 1 and 3 above) of the platform, the upper boundary being an extended line of an upper end of the platform (Akiyama - 2) of the turbine blade cross each other.

In reference to claim 15
Akiyama in view of Otero and Tibbott addresses:
The pin-fin array according to claim 12, wherein one to four pin-fins adjacent to the first priority pin-fin are determined as pin-fins of the subset of the pin-fins (see Akiyama Figure 3 showing four pin-fins in the vicinity of the identified “first priority pin-fin” being of relatively large size).

In reference to claim 16
Akiyama in view of Otero and Tibbott addresses:
The pin-fin array according to claim 12, wherein a pin-fin disposed directly above the first priority pin-fin is determined as a second priority pin-fin (see annotated Akiyama Figure 3 above) of the subset of the pin-fins.

Allowable Subject Matter
Claims 7-9 and 17-19 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745